                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                      DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 3/18/2020

 PATRICE WOODLEY,

                               Plaintiff,                          19-CV-8431 (RA)

                        v.                                              ORDER

 COMMISSIONER OF SOCIAL
 SECURITY,

                               Defendant.

 RONNIE ABRAMS, United States District Judge:

         On February 19, 2020, the Court ordered the parties to discuss whether they were willing

 to consent to conducting all further proceedings before Magistrate Judge Freeman. Within two

 weeks of that order, the parties were to either submit a fully executed Notice, Consent, and

 Reference of a Civil Action to a Magistrate Judge form to the Orders & Judgments Clerk or file a

 joint letter advising the Court that the parties did not consent to proceedings before Judge

 Freeman. To date, however, the parties have not notified the Court of their decision.

 Accordingly, no later than April 30, 2020, the parties must confer telephonically and notify the

 Court whether they consent to proceedings before Judge Freeman.

 SO ORDERED.

Dated:     March 18, 2020
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
